DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                     LINDA WEINREBER BARKER,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D21-2575

                          [November 23, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby, Judge; L.T. Case No. 562019CF000896A.

   Carey Haughwout, Public Defender, and Cynthia L. Anderson,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals a restitution order entered after she pleaded no
contest to fraudulent use of a credit card and exploitation of an elderly
person. She argues the trial court erred in: (1) determining restitution
because the evidence did not support the amount awarded; and (2)
assessing a surcharge when no fines were assessed. We agree with her
on issue two. We therefore affirm in part and reverse in part.

   The victim asked her neighbor (the defendant) to help with bills while
she was traveling. The victim gave the defendant permission to use certain
checks and credit cards. When she returned, the victim noticed irregular
activity on two of her accounts. The victim reported the activity to the
police.

   The State charged, and the defendant pleaded no contest to, fraudulent
use of a credit card and exploitation of an elderly adult. The court
sentenced the defendant to twenty-four months’ probation and ordered
her to pay restitution.
    At the restitution hearing, the State argued the defendant should pay
for two checks: one made out to the IRS for $2,000; and another made out
to “P.D. Green” for $1,005.71. The victim testified the defendant drafted
the checks without her knowledge and consent. Neither check bore the
victim’s handwriting or signature.

   The defendant responded she drafted the checks with the victim’s
permission for the victim’s benefit. The court ordered restitution for
$3,005.71 but did not assess any fines.

   The defendant now argues the State failed to prove the checks paid for
items benefiting the defendant. She also argues the evidence supported
only a speculation that the defendant had wrongfully spent the money.
The State responds it proved the defendant wrote the two unauthorized
checks and the victim did not benefit from those payments.

   We review restitution orders for an abuse of discretion. Davis v. State,
244 So. 3d 374, 377 (Fla. 4th DCA 2018) (citing Soriano v. State, 968 So.
2d 112, 114 (Fla. 4th DCA 2007)).

   A restitution order must be supported by competent substantial
evidence. Davis, 244 So. 3d at 377. Competent substantial evidence must
be more than mere speculation. Soriano v. State, 968 So. 2d 112, 114 (Fla.
4th DCA 2007) (quoting Glaubius v. State, 688 So. 2d 913, 916 (Fla. 1997)).
The State bears the burden of proving the amount of loss by a
preponderance of the evidence. § 775.089(7)(c), Fla. Stat. (2021).

   The defendant relies on Henry v. State, 840 So. 2d 1170, 1171 (Fla. 4th
DCA 2003). There, the defendant pled guilty to one of the same charges,
exploitation of an elderly person.       But the State relied only on
“documentary evidence consisting of financial data, including credit card
records, a spreadsheet summarizing financial transactions, and other
documents.” Id. The State did not call any witnesses. The trial court
granted the State’s requested restitution amount. Id.

   We reversed because the documentary evidence did not establish the
impropriety of each expenditure. We remanded the case for “the trial court
to make sufficient findings or for the State to provide evidence
substantiating the amount it seeks.” Id.

   Here, unlike Henry, competent substantial evidence supports the
restitution award. The victim testified the defendant drafted the checks
without her consent and the payments were of no benefit to her. The State


                                    2
introduced copies of checks showing the defendant’s handwriting and
signature. We therefore affirm the restitution order.

   Next, the defendant argues the trial court erred in applying a five
percent surcharge, pursuant to section 938.04, Florida Statutes (2021),
when the trial court did not impose a fine. The State responds the
defendant failed to preserve the issue.

  We have de novo review. Brewster v. State, 25 So. 3d 99, 101 (Fla. 4th
DCA 2018).

   An improper costs assessment claim may be preserved in a Rule
3.800(b) motion. Bartolone v. State, 327 So. 3d 331, 335 (Fla. 4th DCA
2021) (citing Anderson v. State, 229 So. 3d 383, 386 (Fla. 4th DCA 2017)).
Here, the defendant raised the surcharge assessment in a Rule 3.800(b)(2)
motion. By doing so, she preserved the issue.

   Section 938.04, Florida Statutes (2021), provides for the imposition of
a five percent surcharge when a fine or cost is imposed under section
318.14(10), Florida Statutes (2021). 1 A trial court must pronounce each
fine, cost, and discretionary fee during a sentencing hearing to comply
with due process. Jackson v. State, 296 So. 3d 549, 553 (Fla. 1st DCA
2020) (citing Osterhoudt v. State, 214 So. 3d 550, 551 (Fla. 2017)).

    Here, the trial court orally pronounced costs and fees but did not
impose a fine. Indeed, there are no mandatory fines for the third-degree
felonies charged in this case. See § 775.083, Fla. Stat. (2021). Yet, the
probation order included a mandatory five percent surcharge. The
surcharge was incorrectly assessed.

   We therefore reverse the surcharge and remand the case to the trial
court to strike it from the probation order.

    Affirmed in part; Reversed in part.

GERBER and ARTAU, JJ., concur.

                             *        *      *

    Not final until disposition of timely filed motion for rehearing.


1
  Section 318.14, Florida Statutes (2021), relates to noncriminal traffic
infractions, and does not apply to the defendant’s charges.

                                      3